UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 24, 2013 Explore Anywhere Holding Corp. (Exact name of registrant as specified in its charter) Nevada 001-33933 88-0319470 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1 Tara Boulevard, Suite 200, Nashua, NH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (877) 539-5644 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.03 Amendments to Articles of Incorporation or Bylaws On December 24, 2013, the Company amended its Articles of Incorporation changing the name of the corporation to Sports Media Entertainment Corp. Item 9.01 Financial Statements and Exhibits Exhibits No. Exhibits Amendment 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly cause this report to be signed on its behalf by the undersigned hereunto duly authorized. Explore Anywhere Holding Corp. Dated: December 30, 2013 By: /s/Bryan Hammond Bryan Hammond, CEO 3 EXHIBIT INDEX No. Exhibits Amendment 4
